Citation Nr: 0733349	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-42 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for vertigo, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991 and has additional active duty for training from April 
1, 1995, to April 22, 1995.  

This appeal arises from a may 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran reports he has episodes of vertigo or 
imbalance every two to three days.  

2.  Current VA test results indicate the veteran has normal 
vestibular function.  

3.  The evidence does not indicate the veteran has lost time 
from work due to his vertigo or been hospitalized for 
treatment of vertigo.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
vertigo have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arose out of a May 2004 rating action that 
confirmed a 30 percent evaluation for the veteran's vertigo 
disability.  That rating action followed a routine VA 
examination requested by the RO in the course of its 
obligations to monitor those receiving VA benefits to ensure 
veteran's are appropriately compensated.  As such, the appeal 
did not flow from any application for benefits from the 
veteran, and therefore, VA's duty to notify and assist this 
veterans under 38 U.S.C.A. § 5103 and 5103A was not 
triggered.  Nevertheless, the veteran was advised of the 
criteria used to evaluate his level of impairment from 
vertigo in the statement of the case, and given an 
opportunity to respond.  Likewise, the veteran's 
representative was given an opportunity to participate in the 
matter, and they provided written argument in December 2004 
and September 2007.  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

The Schedule for Rating Disabilities provides the following 
criteria for rating peripheral vestibular disorders:

Peripheral vestibular disorders:
Rating
Dizziness and occasional staggering
30
Occasional dizziness
10
Note: Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code. Hearing 
impairment or suppuration shall be separately rated and 
combined.

A review of the veteran's service medical records 
demonstrates that he was seen in February 1991 with 
complaints of dizziness, feeling out of balance, and seeing 
things move.  On the veteran's June 1991 service separation 
examination, normal neurological findings were reported as 
were normal findings for the ears.  

The veteran again complained of dizziness in February 1993.  
At the time of a March 1993 visit, the veteran was seen with 
complaints of dizzy spells. A diagnosis of dizzy spells, rule 
out positional vertigo, was rendered.

In April 1999, the veteran was afforded a VA neurological 
examination.  He described the episodes of imbalance as a 
positional type of vertigo.  He reported taking Antivert for 
this condition.  The examiner diagnosed vertigo, positional 
or peripheral type.  He stated the episodes of vertigo were 
not related to a neurological condition, but to an ENT 
condition.  

In September 2000 the veteran was seen at the VA in San Juan. 
He reported episodes of vertigo and was using Antivert.  The 
assessment was vertigo by history.  

February 2002 VA audiology records again noted the veteran 
reported balance problems and vertigo episodes since 1991.  
It was recommended that he have testing to rule out 
vestibular involvement.  March 2002 VA records include 
reports of positional vertigo and imbalance.  Audiological 
results suggested the presence of a cochlear lesion in the 
left ear.  

A VA examination of the veteran's ears was conducted in May 
2004.  The veteran reported recurrent dizziness.  He was 
taking medication for his dizziness.  An 
electronystagmography (ENG) study for vestibular function was 
normal.  The VA examiner noted he could not concur with 
previous diagnosis of labyrinthitis since the veteran's 
vestibular study (ENG) was normal.  A subsequent audiological 
evaluation noted the veteran complained of episodic 
positional vertigo and balance problems.  The veteran claimed 
his vertigo worsened when sitting from supine and lying on 
his side.  He reported the episodes occurred every two to 
three days.  He also complained of fullness in his eyes and 
occasional tinnitus.  An ENG was conducted and found normal 
middle ear function.  

The 30 percent rating assigned is the maximum schedular 
evaluation provided for rating peripheral vestibular 
disorders.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2007).  
The Board has noted the veteran contends he should be rated 
under the Diagnostic Code of evaluating disability related 
Meniere's syndrome.  The veteran, however, is not diagnosed 
to have Meniere's syndrome, and therefore the more general 
peripheral vestibular disorder Diagnostic Code, the criteria 
for which address the veteran's symptoms is appropriate.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2007).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, but this case 
does not present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's vertigo has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  Therefore, there is 
no basis for referral.  


ORDER

An increased rating for vertigo is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


